DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/6/2020 and 4/2/2019 have been considered by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9, 19, 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1 and 19 are directed to “a […] platform, comprising: persistent storage […] and one or more server devices configured to […].” Additionally, a purely software (i.e. virtual machine) implementation is described in at least paragraph 0077 of the instant specification (“For example, when the aPaaS system is implemented on a server cluster such as server cluster 200, it may operate a virtual machine that dedicates varying amounts of computational, storage, and communication resources to instances.”; further, “In some or virtual servers and database devices.” Paragraph 0076, wherein the condition that all the servers are virtual is not precluded). However, absent any further limitation as to the server device and storage, the limitations as claimed are not sufficient to exclude a purely software implementation, and accordingly the broadest reasonable interpretation of the claims include an impermissible embodiment that is not directed towards one of the four statutory categories. Dependent claims 2-9 and 20 are rejected by virtue of their dependency and failing to include any limitations requiring a hardware (i.e. non-software-only) embodiment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3,6-12,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freising et al. in US Patent № 8,862,458, hereinafter called Freising, in combination with Baron et al. in US Patent Application Publication № 2007/0203952, hereinafter called Baron.

In regard to claim 1, Freising teaches a remote network management platform comprising: 
persistent storage (“Storage 220 can be a disk repository for storing data used by search engine,” column 8 line 65);
and one or more server devices configured to: 
receive, from a client device of the managed network, a search query comprising a plurality of search terms (“The NLI engine 104 may provide services for receiving a natural language query from a user and generating a database query in a format with the appropriate syntax for searching a particular database.” Column 6 line 45, wherein “The analysis performed by the preprocessor 210 includes tokenization, stemming, and tagging of words included in the natural language query,” column 9 line 45; note that ‘words’ is plural and therefore teaches a plurality of terms); 
tokenize the search query into a plurality of tokens, wherein each token of the plurality of tokens corresponds to one or more of the search terms (“The analysis performed by the preprocessor 210 includes tokenization, stemming, and tagging of words included in the natural language query,” column 9 line 45, wherein “Tokenization of words can involve determining individual words, phrases, symbols, or other elements 
for each respective token of the plurality of tokens, classify the respective token as a particular token type based on the one or more of the search terms that correspond to the respective token, wherein classifying a first token of the plurality of tokens comprises classifying the first token as a first token type (“In some implementations, tokens can also be tagged by preprocessor 210 to indicate attributes associated with the token, such as whether a particular token is a noun, preposition, verb, or other part of speech associated with a word.” Column 10 line 5; alternatively or additionally, “Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token.” Column 10 line 32) and identifying a first set of configuration items associated with the first token based on the one or more of the search terms that correspond to the first token (“Lexical information is obtained from an index of metadata 124 associated with search engine 208 at 406. In some implementations, the lexical information for each token can be identified by searching all columns in a particular index that have been enabled for natural language searching. In other words, all columns in a particular business object in the in-memory database associated with search engine 210 are searched to determine if a particular value is found in the database for each token,” column 10 line 9), and wherein classifying a second token of the plurality of tokens comprises classifying the second token as a second token type (Column 10 line 5; alternatively or additionally, Column 10 line 32; as above for the first column) and 
determine an algorithm (i.e. query) for searching the persistent storage based on (i) the token types of the plurality of tokens (i.e. category, “Based on the semantic analysis, certain tokens may not be included in a query to execute against a database. For example, if a particular token, such as "phone number," is a description of an attribute that appears as a column heading, the phrase "phone number" is set as a result colunm. Similarly, if a token is categorized during semantic analysis as a question word such as "what," the term "what" is not searched because it merely indicates that the natural language query is a question” column 10 line 55) and (ii) an arrangement of the plurality of tokens within the search query (“Moreover, distance checking algorithms can be used to further rank sentences. […]  The distance check algorithm can be applied in this instance to determine which of the two attribute values in the sentence should be associated with the attribute name in the sentence. In the original natural language query, "Austin" is located further from "city" than "Dallas" in terms of intervening words. Accordingly, the distance check algorithm may assign a higher rating to a sentence that associates "Dallas" with "city."” Column 12 line 37), wherein the determined algorithm involves identifying a relationship between the first set of configuration items and the second set of configuration items (“In certain implementations, adjacent tokens in a sentence can be identified as "siblings" and assigned a higher rating. Some tokens in a sentence may be an attribute value, such as

execute the algorithm to identify the one or more configuration items from at least one of the first set of configuration items and the second set of configuration items (“Accordingly, a subquery is generated at 418 if the query cannot be answered in one iteration. The subquery can be included as a nested query within the query that will be
executed against the database at 420. In the present example, the nested query is intended to determine a particular room number associated with Anton Maier, and the room number can then be used to obtain an answer in response to the user's question.” Column 14 line 5);
and transmit, to the client device and as a result of the search query, an indication of the identified one or more configuration items (“The result is a list of people having the same room number as Anton Maier.” Column 14 line 18, wherein “Specifically, a processor associated with database management system 126 executes the functionality required to receive and respond to requests from a client for data  managed by the database management system 126.” Column 4 line 21 and “… organize and present results to the user based on an estimated usefulness of the search results in response to a query.” Column 7 line 38).
However, Freising fails to teach that the persistent storage containing representations of configuration items, wherein the configuration items relate to computing devices and software applications disposed within a managed network, wherein the managed network is associated with the remote network management platform; 
Baron teaches that the persistent storage containing representations of configuration items, wherein the configuration items relate to computing devices and software applications disposed within a managed network, wherein the managed network is associated with the remote network management platform (“Put another way, a CMDB stores detailed representations of Cis ( also referred to as managed elements) that make up an organization's IT infrastructure, including managed services and elements that compose each of these services. A CMDB should describe in sufficient detail the configuration of each of these elements such that it may be possible to differentiate between two different versions of the same element. Examples of details or attributes stored with the representation of a CI in a CMDB might be: whether a CI is ; what software is running on a CI; or what service is a CI using; and so on” paragraph 0025; that the management includes a network is taught, “For example, ITIL might proscribe a best practice that if a minor IT change is to be made, it should be managed in one way,
 but if a major change is to be made (e.g., a network modification) then the change should be managed differently.” Paragraph 004). 
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use the natural language search system taught by Freising to search a CMDB, as taught by Baron. It would have been obvious because it represents the simple substitution of one known element (i.e. the database of business ofbjects, as taught by Freising) for another (i.e. the CMDB, as taught by Baron) ready for improvement to yield only predictable results (i.e. the business objects that are searched will be IT configuration related business objects). 
In regard to claim 10, it is substantially similar to claim 1 and accordingly is rejected under similar reasoning.

In regard to claim 2, Freising further teaches that the plurality of search terms comprises a first term juxtaposed with a second term, wherein the one or more server devices are further configured to determine that the juxtaposed first and second terms form at least part of a phrase associated with one or more of the configuration items (i.e. data in the database), and wherein tokenizing the search query comprises representing 
In regard to claim 11, it is substantially similar to claim 2 and accordingly is rejected under similar reasoning.

In regard to claim 3, Freising further teaches that the persistent storage further contains a representation of a mapping scheme (i.e. metadata) that maps a list of terms to token types, and wherein classifying the respective token as the particular token type based on the one or more of the search terms that correspond to the respective token comprises determining that the mapping scheme maps the one or more of the search terms that correspond to the respective token to the particular token type (“Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token. For example, semantic analysis can involve determining whether a token is a stop word, operator, attribute name, attribute value, question word, plain number, or measured value. In some 
In regard to claim 12, it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.


4. The remote network management platform of claim 1, wherein the first set of configuration items associated with the first token is disposed within a first database table contained in the persistent storage, and wherein classifying the first token as the first token type comprises: 
determining that the one or more of the search terms that correspond to the first token are associated with a name of the first database table; and responsive to determining that the one or more of the search terms that correspond to the first token are associated with the name of the first database table, classifying the first token as a database table token type.

5. The remote network management platform of claim 4, wherein the second set of configuration items associated with the second token is disposed within a second database table contained in the persistent storage, and wherein classifying the second token as the second token type comprises: determining that the one or more of the search terms that correspond to the second token are associated with a name of the second database table; and responsive to determining that the one or more of the 

In regard to claim 6, Freising further teaches that determining the algorithm for searching the persistent storage comprises determining an algorithm that identifies a first configuration item from the first database table and a second configuration item from the second database table based on the identified relationship indicating an association between the first and second configuration items (“Accordingly, a subquery is generated at 418 if the query cannot be answered in one iteration. The subquery can be included as a nested query within the query that will be
executed against the database at 420. In the present example, the nested query is intended to determine a particular room number associated with Anton Maier, and the room number can then be used to obtain an answer in response to the user's question. Accordingly, the columns belonging to the category "person" are selected for searching because the question word "who" in the original natural language query is associated with this category in the metadata, and a query requesting persons having the office number associated with Anton Maier is executed against the database. The result is a list of people having the same room number as Anton Maier.” Column 14 line 6,)


In regard to claim 7, Freising further teaches that the persistent storage further contains a plurality of grammar definitions, each grammar definition representing a predefined arrangement of token types and corresponding to a respective algorithm for 
In regard to claim 16, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.


In regard to claim 8, Freising further teaches that classifying the first token as the first token type comprises: determining that the one or more of the search terms that correspond to the first token are associated with a name of a column of a database table contained in the persistent storage (“In some instances, the NLI engine 104 can also access the natural language metadata 124 to identify particular business objects in the database 123 for searching, map natural language terms in a query to specific colunms or fields in the database 123,” column 7 line 30); and responsive to determining that the one or more of the search terms that correspond to the first token are associated with the name of the column, classifying the first token as a column 
In regard to claim 17, it is substantially similar to claim 8 and accordingly is rejected under similar reasoning.


In regard to claim 9, Freising further teaches that classifying the first token as the first token type comprises: determining that the one or more of the search terms that correspond to the first token are associated with a relational phrase (i.e. operation); and responsive to determining that the one or more of the search terms that correspond to the first token are associated with a relational phrase, classifying the first token as a relation token type (“Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token. For example, semantic analysis can involve determining whether a token is a stop word, operator, attribute name, attribute value, question word, plain number, or measured value.” Column 10 line 32).
In regard to claim 18, it is substantially similar to claim 9 and accordingly is rejected under similar reasoning.

In regard to claim 19, Freising teaches a remote network management platform comprising: 
persistent storage (“Storage 220 can be a disk repository for storing data used by search engine,” column 8 line 65) ;
 and one or more server devices configured to: receive, from a client device of the managed network, a search query comprising a plurality of search terms(“The NLI engine 104 may provide services for receiving a natural language query from a user and generating a database query in a format with the appropriate syntax for searching a particular database.” Column 6 line 45, wherein “The analysis performed by the preprocessor 210 includes tokenization, stemming, and tagging of words included in the natural language query,” column 9 line 45; note that ‘words’ is plural and therefore teaches a plurality of terms);
tokenize the search query into a plurality of tokens, wherein each token of the plurality of tokens corresponds to one or more of the search terms (“The analysis performed by the preprocessor 210 includes tokenization, stemming, and tagging of words included in the natural language query,” column 9 line 45, wherein “Tokenization of words can involve determining individual words, phrases, symbols, or other elements from a stream of text, with each element being a token consisting of a string of one or more characters and storing the tokens in a token object.” Column 9 line 47);
apply a set of classifiers to the plurality of tokens in a prioritized order (“Semantic information can be obtained from metadata associated with particular tokens at 408. Metadata can be defined and maintained, and semantic analysis can be performed for each token in the query to determine a category for each token. […] Based on the
semantic analysis, certain tokens may not be included in a query to execute against a database. For example, if a particular token, such as "phone number," is a description 
search the persistent storage for one or more configuration items that match the mappings produced by the classifiers (“Lexical information is obtained from an index of metadata 124 associated with search engine 208 at 406. In some implementations, the lexical information for each token can be identified by searching all columns in a particular index that have been enabled for natural language searching. In other words, all columns in a particular business object in the in-memory database associated with search engine 210 are searched to determine if a particular value is found in the database for each token,” column 10 line 9);
and transmit, to the client device and as a result of the search query, an indication of one or more configuration items (“The result is a list of people having the receive and respond to requests from a client for data  managed by the database management system 126.” Column 4 line 21 and “… organize and present results to the user based on an estimated usefulness of the search results in response to a query.” Column 7 line 38).
However, Freising fails to teach that the persistent storage containing representations of configuration items, wherein the configuration items relate to computing devices and software applications disposed within a managed network, wherein the managed network is associated with the remote network management platform; 
Baron teaches that the persistent storage containing representations of configuration items, wherein the configuration items relate to computing devices and software applications disposed within a managed network, wherein the managed network is associated with the remote network management platform (“Put another way, a CMDB stores detailed representations of Cis ( also referred to as managed elements) that make up an organization's IT infrastructure, including managed services and elements that compose each of these services. A CMDB should describe in sufficient detail the configuration of each of these elements such that it may be possible to differentiate between two different versions of the same element. Examples of details or attributes stored with the representation of a CI in a CMDB might be: whether a CI is related to some person; who owns a CI; who services a CI; what is a Cl's location (e.g., room number, floor number); who has a maintenance agreement on a CI; when does ; what software is running on a CI; or what service is a CI using; and so on” paragraph 0025; that the management includes a network is taught, “For example, ITIL might proscribe a best practice that if a minor IT change is to be made, it should be managed in one way,
 but if a major change is to be made (e.g., a network modification) then the change should be managed differently.” Paragraph 004). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the natural language search system taught by Freising to search a CMDB, as taught by Baron. It would have been obvious because it represents the simple substitution of one known element (i.e. the database of business objects, as taught by Freising) for another (i.e. the CMDB, as taught by Baron) ready for improvement to yield only predictable results (i.e. the business objects that are searched will  be IT configuration related business objects). 

In regard to claim 20, Freising further teaches that the persistent storage further contains a plurality of grammar definitions, each grammar definition representing a predefined arrangement of token classifiers and corresponding to a respective algorithm for searching the persistent storage, and wherein searching the persistent storage for one or more configuration items that match the mappings produced by the classifiers comprises:
 determining that an arrangement of the applied set of classifiers matches a particular grammar definition; and using the respective algorithm that corresponds to the particular grammar definition to search the persistent storage for the one or more .

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freising and Baron as applied to claim 1 or 10 above, as applicable, and further in view of Antunes et al. in US Patent Application Publication № 2019/0102390, hereinafter called Antunes. 

In regard to claim 4, Freising and Baron teach the system of claim 1, as above. However, they fail to expressly teach that the first set of configuration items associated with the first token is disposed within a first database table contained in the persistent storage, and wherein classifying the first token as the first token type comprises: 
determining that the one or more of the search terms that correspond to the first token are associated with a name of the first database table; and responsive to determining that the one or more of the search terms that correspond to the first token are associated with the name of the first database table, classifying the first token as a database table token type.
Antunes teaches that the first set of configuration items associated with the first token is disposed within a first database table contained in the persistent storage, and wherein classifying the first token as the first token type comprises: 
determining that the one or more of the search terms that correspond to the first token are associated with a name of the first database table; and responsive to determining that the one or more of the search terms that correspond to the first token are associated with the name of the first database table, classifying the first token as a database table token type (“In step 313A, the method identifies objects, tables, or references defined in the token stream that are define in a schema definition associated with a data source. As described above, a schema definition may include the identification of object names, table names, relations, or other identifying characteristics of the data source. In this step, the method identifies tokens that correspond to those schema definition items and identifies those tokens that satisfy a pattern representing the identified objects.” Paragraph 0082).
It would have been It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the natural language CMDB search system taught by Freising and Baron, to include the consideration of table names as token types, as taught by Antunes. It would have been obvious because it represents the substitution of one known element (i.e. the table name token taught by Antunes) for another (i.e. the column name token taught by Freising) to yield only predictable results (i.e. the system will consider the names of tables as being a possible token type).
 In regard to claim 13, it is substiantially similar to claim 4 and accordingly is rejected under similar reasoning.

In regard to claim 5, Freising and Baron teach the system of claim 1, as above. However, they fail to expressly teach that the second set of configuration items associated with the second token is disposed within a second database table contained in the persistent storage, and wherein classifying the second token as the second token type comprises: 
determining that the one or more of the search terms that correspond to the second token are associated with a name of the second database table; and responsive to determining that the one or more of the search terms that correspond to the second token are associated with the name of the second database table, classifying the second token as a database table token type.
Antunes teaches that the second set of configuration items associated with the second token is disposed within a second database table contained in the persistent storage, and wherein classifying the second token as the second token type comprises: 
determining that the one or more of the search terms that correspond to the second token are associated with a name of the second database table; and responsive to determining that the one or more of the search terms that correspond to the second token are associated with the name of the second database table, classifying the second token as a database table token type (“In step 313A, the method identifies objects, tables, or references defined in the token stream that are define in a schema definition associated with a data source. As described above, a schema definition may 
It would have been It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the natural language CMDB search system taught by Freising and Baron, to include the consideration of table names as token types, as taught by Antunes. It would have been obvious because it represents the substitution of one known element (i.e. the table name token taught by Antunes) for another (i.e. the column name token taught by Freising) to yield only predictable results (i.e. the system will consider the names of tables as being a possible token type).
 In regard to claim 14, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication № 2021/0019309 teaches a system which uses natural language queries mapped to a grammar structure.
US Patent Application Publication № 2019/0272296 teaches a system which tokenizes natural language queries.
US Patent Application Publication № 2020/0074000 teaches a system which uses a slot grammar parser.
US Patent Application Publication № 2020/0264868 teaches a system which manages the software configuration of devices and tokenizes keywords.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270.  The examiner can normally be reached on 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167